     Case 3:19-cr-00083-M Document 200 Filed 05/11/20       Page 1 of 7 PageID 1644



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )   No. 3:19-cr-083-M-1
                                            )   Chief Judge Barbara M. G. Lynn
RUEL M. HAMILTON                            )




                        MR. HAMILTON’S STATUS REPORT




Abbe David Lowell, Bar No. 358651DC             Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC            WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC             2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                            Dallas, TX 75201
1901 L Street, NW                               DRobbins@winston.com
Washington, DC 20036                            214-453-6100 (ph)
ADLowell@winston.com                            214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                         Counsel for Defendant Ruel M. Hamilton
     Case 3:19-cr-00083-M Document 200 Filed 05/11/20              Page 2 of 7 PageID 1645




         In light of the Court’s May 7, 2020 Order (Dkt. 199), Mr. Hamilton provides the Court

with the following information:

I.       PENDING MOTIONS

         The Court listed pending motions and set Monday, June 8, 2020 for a hearing. In its

February 6, 2020 Order (Dkt. 167), the Court rescheduled the James hearing that it had previously

ordered and stated “counsel should also be prepared to discuss their arguments related to ECF 154-

156 and 164.” Mr. Hamilton believes a hearing on at least these matters is merited. As to the

James hearing, as it may involve evidentiary matters (e.g., witness testimony) for the Court to

consider, it would seem an in-person hearing should occur. As to any hearing, Mr. Hamilton would

ask that all parties participate in the same manner – in person or by videoconference.1

         In addition, last week, the Supreme Court unanimously decided Kelly v. United States, 590

U. S. ____ (2020). In light of the holding and rationale, Mr. Hamilton is also submitting a brief

supplement to his Motion to Dismiss Counts 1 Through 3 For Failure to Allege an Offense (MTD

6; Dkt. 159) addressing the new statement of the law. That too might be a subject for the Court’s

questions on June 8.

II.      JURY ISSUES

         A.     Hardships and Anxiety

         Should any part of the case remain after the Court rules on pending motions and there be

any portion left to try, some jury issues arise. As we understand the status, the Court intends to

use the venire that was originally summoned for the January 2020 trial and who have returned




1
  Counsel assume that, by June 8, 2020, the courthouse will be open with appropriate precautions
for in-person appearances. Lead and other counsel would have to travel (presumably by air) for
the hearing.
                                                 1
  Case 3:19-cr-00083-M Document 200 Filed 05/11/20                   Page 3 of 7 PageID 1646



completed questionnaires (Dkt. 147). Since a full eight or more months will have passed since the

questionnaires were completed, there will be the need to have that panel supplement their

responses (at least with respect to case publicity, whether they have discussed the case and

especially new hardships posed by the COVID-19 virus and its impact on health, child care,

employment, etc.).

       One further issue about which the Court is surely aware is that surveys and polls have been

asking and analyzing the impact the virus crisis will have on potential juries. There is concern

that, for some time to come, jurors will be fretful about serving and distracted when they do. Some

have suggested that juries may be impatient to end their service and too quick to deliberate.

Despite states, in this case Texas, loosening restrictions on things people want, need, and like to

do – work, entertainment, school, socializing – it is not certain when the time will be to loosen

restrictions for things most people are reluctant to do in better times. Jury service, while essential

to our democracy and something we all hope citizens will participate in, may be an area where a

lack of confidence can impact how a case is decided.

       B.      Potential Juror Research

       Also with respect to a possible jury, on December 3, 2019, the Court’s law clerk wrote

indicating that if the parties sought to do any research on jurors, they must seek permissions to do

so. We seek such permission for any venire that is summoned by utilizing only publically available

sources, such as publically posted social media accounts. This research would involve no contact

or communications between potential jurors and counsel, and would not be a “vexatious or

harassing investigation,” as prohibited by Texas Rule of Professional Responsibility

3.06(a)(1). Such research can provide insights that help assess the viability and credibility of

potential jurors during voir dire without any risk of improper influence of the jury. For example,



                                                  2
  Case 3:19-cr-00083-M Document 200 Filed 05/11/20                  Page 4 of 7 PageID 1647



defense counsel were involved with a recent trial where a potential juror in a case against a public

official indicated that he was neutral, but was subsequently excused for cause after it was

discovered that he had posted public photos of himself on the Internet wearing a shirt that said “All

politicians are crooks.” In fact, this type of research is increasingly recognized by courts as

essential due diligence during the jury selection process.

       The United States District Court for the District of Columbia, for example, recently denied

Defendant Roger Stone’s motion for a retrial based on prejudicial social media posts by a member

of the jury discovered after the verdict was rendered in part because “[t]he information in the

motion could have easily been found with the exercise of due diligence. . .” United States v. Stone,

No. 1:19-cr-00018-ABJ, 2020 WL 1892360, at *5 (D.D.C. Apr. 16, 2020). Judge Amy Berman

Jackson, citing several cases, secondary sources, and state bar associations that have discussed and

endorsed the practice, explained that “[a]n effort to uncover social media activity” is now “a

rudimentary practice that has been an inexpensive and popular arrow in the trial practitioner’s

quiver for quite some time.” Id. at *33. This kind of research has been specifically endorsed by

the American Bar Association. In 2014, the ABA Standing Committee on Ethics and Professional

Responsibility issued a Formal Opinion addressing the ethical issues involved during the jury

selection process and the course of a trial when lawyers monitor jurors’ postings on the Internet

and social media in order to get a sense of their backgrounds and proclivities in particular

matters. See ABA Standing Comm. on Ethics and Prof’l Responsibility, Formal Op. 466 (2014),

available                                                                                          at

https://www.americanbar.org/content/dam/aba/administrative/professional_responsibility/formal

_opinion_466_final_04_23_14.pdf. Noting the “strong public interest in identifying jurors who

might be tainted by improper bias or prejudice,” id., at 2, the Committee advised that “[u]nless



                                                 3
  Case 3:19-cr-00083-M Document 200 Filed 05/11/20                   Page 5 of 7 PageID 1648



limited by law or court order, a lawyer may review a juror’s or potential juror’s Internet presence,

which may include postings by the juror or potential juror in advance of and during a trial, but a

lawyer may not communicate directly or through another with a juror or potential juror,” id., at

1. As Judge Jackson observed, “[t]he practice has been sufficiently widely used to become a

subject of treatises.” Stone, 2020 WL 1892360, at *33 n.54.

        While both the ABA Model Rule of Professional Conduct 3.5(b) and Local Rule 24.1

prohibit attorney communications with jurors, the ABA Standing Committee on Ethics and

Professional Responsibility clarified that while a lawyer sending an electronic request to a juror

for access to non-public social media information would be an impermissible communication,

accessing and viewing publically available information is acceptable even where potential jurors

are alerted by the Website or otherwise that the information has been viewed, because this “does

not constitute a communication from the lawyer in violation of 3.5(b).” ABA Formal Op. 466 at

1. This approach has been widely adopted, even among Texas District Court Judges. See January

25, 2017 Standing Order of U.S. District Judge for the Eastern District of Texas Rodney Gilstrap,

at 2 (“[A]ttorneys . . . are not prohibited from conducting . . . any type of online investigation

merely because a juror or potential juror may become aware that his or her [online electronic

information] is being reviewed.”) (emphasis in original). In keeping with this guidance, any

research would be limited to publically available sources and would not involve any requests or

communications sent from lawyers to potential jurors, electronically or otherwise. We believe this

research can provide valuable insights that will facilitate the jury selection process and ensure that

our client receives as fair and impartial a trial as possible.




                                                   4
  Case 3:19-cr-00083-M Document 200 Filed 05/11/20                 Page 6 of 7 PageID 1649



III.   SCHEDULE

       As the Court monitors the status of health conditions in the Dallas area, and if

recommended CDC and other guidelines (e.g., social distancing, masks, screening, cleaning) are

still in existence in June and July, we would request a status conference call closer to the hearing

date to go over logistics and confirm the schedule.

Dated: May 11, 2020

                                     Respectfully submitted,

/s/ Abbe David Lowell
Abbe David Lowell, Bar No. 358651DC                   Dion J. Robbins, Bar No. 488888GA
Christopher D. Man, Bar No. 453553DC                  WINSTON & STRAWN LLP
Kaitlin A. Pierce, Bar No. 242020DC                   2121 N. Pearl Street, Suite 900
WINSTON & STRAWN LLP                                  Dallas, TX 75201
1901 L Street, NW                                     DRobbins@winston.com
Washington, DC 20036                                  214-453-6100 (ph)
ADLowell@winston.com                                  214-453-6400 (fax)
202-282-5000 (ph)
202-282-5100 (fax)

                            Counsel for Defendant Ruel M. Hamilton




                                                 5
  Case 3:19-cr-00083-M Document 200 Filed 05/11/20                   Page 7 of 7 PageID 1650



                                 CERTIFICATE OF SERVICE

       I certify that on May 11, 2020, a copy of the foregoing was filed with the Court’s electronic

case filing system, thereby effecting service on counsel for all parties.

                                       /S/Abbe David Lowell
                                       Abbe David Lowell




                                                  6
